     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 1 of 46 Page ID #:1




 1   Jennifer A. Moore, Esq. (SBN: 206779)
 2   jennifer@moorelawgroup.com
     MOORE LAW GROUP, PLLC
 3   1473 South 4th Street
 4   Louisville, KY 40208
     Tel: (502) 717-4080
 5   Fax: (502) 717-4086
 6
 7
                           UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10
      HOWELL FRANKLIN,                       Case No. 2:19-cv-9666
11
12                    Plaintiff,             COMPLAINT
13
           v.                                DEMAND FOR JURY TRIAL
14
15    BOEHRINGER INGELHEIM
      PHARMACEUTICALS, INC.;
16
17    SANOFI US SERVICES INC.;
18    CHATTEM, INC.;
19
      PFIZER, INC.; and
20
21    GLAXOSMITHKLINE, LLC,
22
                      Defendants.
23
24
25
26
27
28
                                           1
                                       COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 2 of 46 Page ID #:2




 1                                                TABLE OF CONTENTS
 2                                                                                                                               Page
 3   TABLE OF CONTENTS ................................................................................................. 2
 4   INTRODUCTION ........................................................................................................... 3
 5   PARTIES.......................................................................................................................... 3
 6   JURISDICTION AND VENUE ...................................................................................... 5
 7   FACTUAL ALLEGATIONS .......................................................................................... 6
 8
              I.        Brief History of Zantac and Ranitidine ....................................................... 6
 9
              II.       Dangers of NDMA ...................................................................................... 8
10
              III.      How Ranitidine Transforms into NDMA Within the Body...................... 12
11
              Figure 1 – Ranitidine Structure & Formation of NDMA ........................................
12
              Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
13                  Protocol...................................................................................................... 16
14            Table 2 – Valisure Biologically relevant tests for NDMA formation ................. 17
15            Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme
16
              Figure 3 – Expression levels of DDAH-1 enzyme by Organ ..................................
17
              IV.       Defendants Knew of the NDMA Defect but Failed to Warn or Test ....... 23
18
              V.        Plaintiff-Specific Allegations .................................................................... 26
19
              VI.       Exemplary / Punitive Damages Allegations ............................................. 26
20
     CAUSES OF ACTION .................................................................................................. 27
21
              COUNT I: STRICT LIABILITY – DESIGN DEFECT .................................... 27
22
23            COUNT II: STRICT LIABILITY – FAILURE TO WARN ............................. 31

24            COUNT III: NEGLIGENCE .............................................................................. 35
25            COUNT IV: BREACH OF EXPRESS WARRANTIES ................................... 40
26            COUNT V: BREACH OF IMPLIED WARRANTIES ..................................... 43
27   JURY TRIAL DEMAND .............................................................................................. 45
28   PRAYER FOR RELIEF ................................................................................................ 45
                                                                 2
                                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 3 of 46 Page ID #:3




 1                                     INTRODUCTION
 2         1.     N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be
 3   a chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is
 4   to induce tumors in animals as part of laboratory experiments. Its only function is to
 5   cause cancer. It has no business being in a human body.
 6         2.     Zantac (chemically known as ranitidine), the popular antacid medication
 7   used by millions of people every day, leads to the production of staggering amounts of
 8   NDMA when it is digested by the human body. The U.S. Food and Drug
 9   Administration’s (“FDA”) allowable daily limit of NDMA is 96 ng (nanograms) and
10   yet, in a single dose of Zantac, researchers are discovering over 3 million ng.
11         3.     These recent revelations by independent researchers have caused
12   widespread recalls of Zantac both domestically and internationally, and the FDA is
13   actively investigating the issue, with its preliminary results showing “unacceptable”
14   levels of NDMA. Indeed, the current owner and controller of the Zantac new drug
15   applications (“NDAs”) has recalled all Zantac in the United States.
16         4.     To be clear, this is not a contamination case—the levels of NDMA that
17   researchers are seeing in Zantac is not the product of some manufacturing error. The
18   high levels of NDMA observed in Zantac is a function of the ranitidine molecule and
19   the way it breaks down in the human digestive system.
20         5.     Plaintiff Howell Franklin took Zantac for approximately six (6) years and,
21   as a result, developed prostate cancer, colon, and lung cancer (all at the same time).
22   His cancer was caused by NDMA exposure created by the ingestion of Zantac. This
23   lawsuit seeks damages against the Defendants for causing Mr. Franklin to develop
24   multiple types of cancer.
25                                          PARTIES
26         6.     Plaintiff Howell Franklin (hereinafter “Plaintiff”), resides in Ventura
27   County, California and is citizen of California and not of any other state.
28         7.     Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a
                                               3
                                           COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 4 of 46 Page ID #:4




 1   Delaware corporation with its principal place of business located at 900 Ridgebury
 2   Road, Ridgefield, Connecticut 06877. BI is a citizen of Connecticut and Delaware,
 3   and not of any other state. BI is a subsidiary of the German company Boehringer
 4   Ingelheim Corporation. BI owned and controlled the NDA for over-the-counter
 5   (“OTC”) Zantac between December 2006 and January 2017, and manufactured and
 6   distributed the drug in the United States, including California, during that period.
 7         8.     Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation
 8   with its principal place of business located at 55 Corporate Drive, Bridgewater, New
 9   Jersey 08807, and is a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of
10   Delaware and New Jersey and is not a citizen of any other state. Sanofi controlled the
11   NDA for OTC Zantac starting in January 2017 through the present and manufactured
12   and distributed the drug in the United States, including California, during that period.
13   Sanofi voluntarily recalled all brand name OTC Zantac on October 18, 2019.
14         9.     Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its
15   principal place of business located at 1715 West 38th Street Chattanooga, Tennessee
16   37409. Chattem is a citizen of Tennessee and not a citizen of any other state. Chattem
17   is a wholly owned subsidiary of Sanofi S.A., a French multinational corporation.
18   Chattem distributed OTC Zantac for Sanofi throughout the United States, including
19   California, until Sanofi’s recent voluntary recall.
20         10.    Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its
21   principal place of business located at 235 East 42nd Street, New York, New York
22   10017. Pfizer is a citizen of Delaware and New York and is not a citizen of any other
23   state. In 1993, Glaxo Wellcome, plc formed a joint venture with Warner-Lambert, Inc.
24   to develop and obtain OTC approval for Zantac. That OTC approval was obtained in
25   1995. In 1997, Warner-Lambert and Glaxo Wellcome ended their joint venture, with
26   Warner-Lambert retaining control over the OTC NDA for Zantac and the Zantac
27   trademark in the U.S. and Glaxo Wellcome retaining control over the Zantac
28   trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who
                                                4
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 5 of 46 Page ID #:5




 1   maintained control over the Zantac OTC NDA until December 2006.
 2          11.    Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with
 3   its principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania,
 4   19112 and Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a
 5   wholly owned subsidiary of GlaxoSmithKline, plc, which is its sole member.
 6   GlaxoSmithKline, plc is a citizen of the United Kingdom, and is not a citizen of any
 7   state in the United States. GlaxoSmithKline plc is the successor-in-interest to the
 8   companies that initially developed, patented, and commercialized the molecule known
 9   as ranitidine. Ranitidine was initially developed by Allen & Hanburys Ltd., which was
10   a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded Patent No.
11   4,128,658 by the U.S. Patent and Trademark Office in December 1978, which covered
12   the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the
13   U.S. FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed
14   into Glaxo Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were
15   created by the merger of Glaxo Wellcome and SmithKline Beecham. GSK, and its
16   predecessors, controlled the prescription Zantac NDA between 1983 and 2009. Under
17   California law, GSK is the innovator of Zantac and, through its negligence and willful
18   misconduct, caused the labeling on the OTC Zantac label to not include any warning
19   for cancer.
20                                 JURISDICTION AND VENUE
21          12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
22   There is complete diversity of citizenship between the parties. In addition, Plaintiff
23   seeks damages in excess of $75,000, exclusive of interest and costs.
24          13.    This Court has personal jurisdiction over each Defendant insofar as each
25   Defendant is authorized and licensed to conduct business in the State of California,
26   maintains and carries on systematic and continuous contacts in this judicial district,
27   regularly transacts business within this judicial district, and regularly avails itself of the
28   benefits of this judicial district.
                                                 5
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 6 of 46 Page ID #:6




 1          14.    Additionally, the Defendants caused tortious injury by acts and omissions
 2   in this judicial district and caused tortious injury in this district by acts and omissions
 3   outside this district while regularly doing and soliciting business, engaging in a
 4   persistent course of conduct, and deriving substantial revenue from goods used or
 5   consumed and services rendered in this judicial district. The Plaintiff was, indeed,
 6   exposed to Zantac in this judicial district.
 7          15.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a
 8   substantial part of the events or omissions giving rise to this claim occurred within this
 9   judicial district.
10                                 FACTUAL ALLEGATIONS
11   I.     Brief History of Zantac and Ranitidine
12          16.    Zantac was developed by John Bradshaw in 1976 and approved for
13   prescription use by the FDA in 1983. The drug belongs to a class of medications
14   called histamine H2-receptor antagonists (or H2 blockers), which decrease the amount
15   of acid produced by the stomach and are used to treat gastric ulcers, heartburn, acid
16   indigestion, sour stomach, and other gastrointestinal conditions. Ranitidine was
17   specifically developed by Glaxo in response to the then leading H2 blocker, cimetidine
18   (Tagamet).
19          17.    At the time that ranitidine was developed, there was scientific literature
20   suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group
21   within the molecule, are highly likely to form NDMA, when combined with other
22   substances, i.e., nitrite, already found in the body. Indeed, nitrite is not only naturally
23   found in the body, but bacteria and enzymes in the body, reduce the nitrates (NO3)
24   found in food into nitrites (NO2-) and many foods and preservatives contain nitrates.
25   Glaxo scientists should have known that human physiology and diet would lead to the
26   development of NDMA in the human body after ingestion of ranitidine.
27          18.    Due in large part to GSK’s marketing strategy, Zantac was a wildly
28   successful drug, reaching $1 billion in total sales in December 1986. As one 1996
                                                 6
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 7 of 46 Page ID #:7




 1   article put it, Zantac became “the best-selling drug in history as a result of a shrewd,
 2   multifaceted marketing strategy that . . .enabled the product to dominate the acid/peptic
 3   marketplace.”1 Significantly, the marketing strategy that led to Zantac’s success
 4   emphasized the purported safety of the drug.
 5         19.    Zantac became available without a prescription in 1996, and generic
 6   versions of the drug (ranitidine) became available the following year. Although sales
 7   of brand-name Zantac declined as a result of generic and alternative products, Zantac
 8   sales have remained strong over time. As recently as 2018, Zantac was one of the top
 9   10 antacid tablet brands in the United States, with sales of Zantac 150 totaling $128.9
10   million—a 3.1% increase from the previous year.
11         20.    On September 13, 2019, in response to a citizen’s petition filed by
12   Valisure, Inc. (discussed in detail below), U.S. and European regulators stated that they
13   are reviewing the safety of ranitidine.
14         21.    On September 18, 2019, Novartis AG’s Sandoz Unit, which makes
15   generic drugs, stated that it was halting the distribution of its versions of Zantac in all
16   markets, while Canada requested drug makers selling ranitidine to stop distribution.
17         22.    On September 28, 2019, CVS Health Corp. stated that it would stop
18   selling Zantac and its own generic ranitidine products out of concern that it might
19   contain a carcinogen. CVS has been followed by Walmart, Inc., Walgreens Boot
20   Alliance, and Rite Aid Corp. to also remove Zantac and ranitidine products.
21         23.    On October 2, 2019, the FDA stated that it was ordering all manufacturers
22   of Zantac and ranitidine products to conduct testing for NDMA and that preliminary
23   results indicated unacceptable levels of NDMA so far.
24         24.    On November 1, 2019, the FDA released is preliminary results, showing
25   unsafe levels of NDMA in various ranitidine products, including the brand name
26
27   1
      Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
28   MARKETING 4, 24 (Winter 1996).
                                                7
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 8 of 46 Page ID #:8




 1   products controlled by Sanofi.
 2         25.    At no time did any Defendant attempt to include a warning about NDMA
 3   or any cancer, nor did the FDA ever reject such a warning. Defendants had the ability
 4   to unilaterally add an NDMA and/or cancer warning to the Zantac label (for both
 5   prescription and OTC) without prior FDA approval pursuant to the Changes Being
 6   Effected regulation. Had any Defendant attempted to add an NDMA warning to the
 7   Zantac label (either for prescription or OTC), the FDA would not have rejected it.
 8   II.   Dangers of NDMA
 9         26.    NDMA is a semi-volatile organic chemical that forms in both industrial
10   and natural processes. It is a member of N-nitrosamines, a family of potent
11   carcinogens. The dangers that NDMA poses to human health have long been
12   recognized. A news article published in 1979 noted that “NDMA has caused cancer in
13   nearly every laboratory animal tested so far.”2 NDMA is no longer produced or
14   commercially used in the United States, except for research, such as a tumor initiator
15   in certain animal bioassays. In other words, it is only a poison.
16         27.    Both the Environmental Protection Agency (“EPA”) and the International
17   Agency for Research on Cancer (“IARC”) have classified NDMA as a probable human
18   carcinogen. And the World Health Organization (“WHO”) has stated that scientific
19   testing indicates that NDMA consumption is positively associated with either gastric or
20
21   2
       Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND
22   MAIL (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable
     to trace poison in reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990)
23   (reporting that residents of Six Nations Indian Reserve “have been advised not to
24   drink, cook or wash in the water because testing has found high levels of N-
     nitrosodimethylamine (NDMA), an industrial byproduct chemical that has been linked
25
     to cancer”); Kyrtopoulos et al, DNA adducts in humans after exposure to methylating
26   agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure of rats to very
27   low doses of NDMA gives rise predominantly to liver tumours, including tumors of
     the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer
28   cells”).
                                               8
                                           COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 9 of 46 Page ID #:9




 1   colorectal cancer and suggests that humans may be especially sensitive to the
 2   carcinogenicity of NDMA.
 3         28.    As early as 1980, consumer products containing unsafe levels of NDMA
 4   and other nitrosamines have been recalled by manufacturers, either voluntarily or at the
 5   direction of the FDA.
 6         29.    Most recently, beginning in the summer of 2018, there have been recalls
 7   of several generic drugs used to treat high blood pressure and heart failure—Valsartan,
 8   Losartan, and Irbesartan—because the medications contained nitrosamine impurities
 9   that do not meet the FDA’s safety standards. The FDA has established a permissible
10   daily intake limit for the probable human carcinogen, NDMA, of 96 ng (nanogram).
11   However, the highest level of NDMA detected by the FDA in any of the Valsartan
12   tablets was 20.19 μg (or 20,190 ng) per tablet. In the case of Valsartan, the NDMA
13   was an impurity caused by a manufacturing defect, and thus NDMA was present in
14   only some products containing Valsartan. Zantac poses a greater safety risk than any
15   of the recently recalled Valsartan tablets. Not only is NDMA a byproduct of the
16   ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels
17   in excess of 3,000,000 ng.
18         30.    Tobacco smoke also contains NDMA. One filtered cigarette contains
19   between 5 to 43 ng of NDMA.
20         31.    In mouse studies examining the carcinogenicity of NDMA through oral
21   administration, animals exposed to NDMA developed cancer in the kidney, bladder,
22   liver, and lung. In comparable rat studies, similar cancers were observed in the liver,
23   kidney, pancreas, and lung. In comparable hamster studies, similar cancers were
24   observed in the liver, pancreas, and stomach. In comparable Guinea-pig studies,
25   similar cancers were observed in the liver and lung. In comparable rabbit studies,
26   similar cancers were observed in the liver and lung.
27         32.    In other long-term animal studies in mice and rats utilizing different
28   routes of exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen
                                               9
                                           COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 10 of 46 Page ID #:10




 1    injection)—cancer was observed in the lung, liver, kidney, nasal cavity, and stomach.
 2            33.    Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning
 3    it is considered safe to take during pregnancy. However, in animal experiments, for
 4    those animals exposed to NDMA during pregnancy, the offspring had elevated rates of
 5    cancer in the liver and kidneys.
 6            34.    In addition, NDMA breaks down into various derivative molecules that,
 7    themselves, are associated with causing cancer. In animal studies, derivatives of
 8    NDMA induced cancer in the stomach and intestine (including colon).
 9            35.    Research shows that lower levels of NDMA, i.e., 40 ng, are fully
10    metabolized in the liver, but high doses enter the body’s general circulation.
11            36.    Numerous in vitro studies confirm that NDMA is a mutagen—causing
12    mutations in human and animal cells.
13            37.    Overall the animal data demonstrates that NDMA is carcinogenic in all
14    animal species tested: mice, rats, Syrian golden, Chinese and European hamsters,
15    guinea-pigs, rabbits, ducks, mastomys, fish, newts, and frogs.
16            38.    Pursuant to the EPA cancer guidelines, “tumors observed in animals are
17    generally assumed to indicate that an agent may produce tumors in humans.”3
18            39.    In addition to the overwhelming animal data linking NDMA to cancer,
19    there are numerous human epidemiological studies exploring the effects of dietary
20    exposure to various cancers. And, while these studies (several discussed below)
21    consistently show increased risks of various cancers, the exposure levels considered in
22    these studies are a very small fraction—as little as 1 millionth—the exposures noted in
23    a single Zantac capsule, i.e., 0.191 ng/day (dietary) v. 304,500 ng/day (Zantac).
24            40.    In a 1995 epidemiological case-control study looking at NDMA dietary
25    exposure with 220 cases, researchers observed a statistically significant 700%
26
27
28    3
          See https://www3.epa.gov/airtoxics/cancer_guidelines_final_3-25-05.pdf.
                                                10
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 11 of 46 Page ID #:11




 1    increased risk of gastric cancer in persons exposed to more than 0.51 ng/day.4
 2          41.    In a 1995 epidemiological case-control study looking at NDMA dietary
 3    exposure with 746 cases, researchers observed statistically significant elevated rates of
 4    gastric cancer in persons exposed to more than 0.191 ng/day.5
 5          42.    In another 1995 epidemiological case-control study looking at, in part, the
 6    effects of dietary consumption on cancer, researchers observed a statistically
 7    significant elevated risk of developing aerodigestive cancer after being exposed to
 8    NDMA at .179 ng/day.6
 9          43.    In a 1999 epidemiological cohort study looking at NDMA dietary
10    exposure with 189 cases and a follow up of 24 years, researchers noted that “N-nitroso
11    compounds are potent carcinogens” and that dietary exposure to NDMA more than
12    doubled the risk of developing colorectal cancer.7
13          44.    In a 2000 epidemiological cohort study looking at occupational exposure
14    of workers in the rubber industry, researchers observed significant increased risks for
15    NDMA exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.8
16          45.    In a 2011 epidemiological cohort study looking at NDMA dietary
17    exposure with 3,268 cases and a follow up of 11.4 years, researchers concluded that
18    “[d]ietary NDMA intake was significantly associated with increased cancer risk in men
19
20    4
        Pobel, et al., Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-
21      control study in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
      5
22      La Vecchia, et al., Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER.
        PREV. 469–474 (1995).
23    6
        Rogers, et al., Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk
24      of upper aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36
        (1995).
25    7
        Knekt, et al., Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure
26    to Nitrate, Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER
27    852–856 (1999)
      8
        Straif, et al., Exposure to high concentrations of nitrosamines and cancer mortality
28      among a cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
                                               11
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 12 of 46 Page ID #:12




 1    and women” for all cancers, and that “NDMA was associated with increased risk of
 2    gastrointestinal cancers” including rectal cancers.9
 3           46.   In a 2014 epidemiological case-control study looking at NDMA dietary
 4    exposure with 2,481 cases, researchers found a statistically significant elevated
 5    association between NDMA exposure and colorectal cancer.10
 6    III.   How Ranitidine Transforms into NDMA Within the Body
 7           47.   The high levels of NDMA produced by Zantac are not caused by a
 8    manufacturing defect but are inherent to the molecular structure of ranitidine, the
 9    active ingredient in Zantac. The ranitidine molecule contains both a nitrite and DMA
10    group which are well known to combine to form NDMA. See Fig. 1. Thus, ranitidine
11    produces NDMA by “react[ing] with itself,” which means that every dosage and form
12    of ranitidine, including Zantac, exposes users to NDMA.
13
                      Figure 1 – Ranitidine Structure & Formation of NDMA
14
15
16
17
18
19
20
21
22
23
24
      9
        Loh, et al., N-nitroso compounds and cancer incidence: the European Prospective
25
        Investigation into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR.
26      1053–61 (2011).
      10
27        Zhu, et al., Dietary N-nitroso compounds and risk of colorectal cancer: a case-
        control study in Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR.
28      6, 1109–1117 (2014).
                                               12
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 13 of 46 Page ID #:13




 1          48.     The formation of NDMA by the reaction of DMA and a nitroso source
 2    (such as a nitrite) is well characterized in the scientific literature and has been
 3    identified as a concern for contamination of the American water supply.11 Indeed, in
 4    2003, alarming levels of NDMA in drinking water processed by wastewater treatment
 5    plants was specifically linked to the presence of ranitidine.12
 6          49.     In 1981, the very year Zantac was launched commercially outside of the
 7    US, two exchanges in The Lancet—one of the most widely read and respected medical
 8    and scientific publications—discussed the potential toxicity of cimetidine and
 9    ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to
10    ranitidine.
11          50.     Dr. Silvio de Flora, an Italian researcher from the University of Genoa,
12    wrote about experiments he had conducted looking at cimetidine and ranitidine in
13    human gastric fluid. When ranitidine was exposed to gastric fluid in combination with
14    nitrites, his experiment showed “toxic and mutagenic effects[.]”13 Dr. de Flora
15    hypothesized that these effects could have been caused by the “formation of more than
16    one nitroso derivative [which includes NDMA] under our experimental conditions.”
17    Concerned with these results, Dr. de Flora cautioned that, in the context of ranitidine
18    ingestion, “it would seem prudent to avoid nitrosation as far as possible by, for
19    example, suggesting a diet low in nitrates and nitrites, by asking patients not to take
20    these at times close to (or with) meals, or by giving inhibitors of nitrosation such as
21    ascorbid acid.”
22
23
      11
24       Ogawa, et al., Purification and properties of a new enzyme, NG, NG-
        dimethylarginine dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17,
25
        10205-10209 (1989).
26    12
         Mitch, et al., N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant:
27      A Review, 20 ENV. ENG. SCI. 5, 389-404 (2003).
      13
         De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE
28      LANCET 993-994 (Oct. 31, 1981).
                                                 13
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 14 of 46 Page ID #:14




 1          51.    GSK responded to Dr. de Flora’s concern.14 A group of GSK researchers
 2    specifically noted they “were obviously concerned as to whether or not a mutagenic N-
 3    nitroso derivative of ranitidine could be formed in the stomach.” Apparently, GSK
 4    was fully aware of the potential NDMA issue. GSK acknowledged that ranitidine that
 5    in the presence of nitrites, a “N-nitroso nitrolic acid derivative was formed” that was
 6    “mutagenic[.]” GSK, however, dismissed this finding because the levels of nitrate
 7    used were much higher than what would be expected to occur after a meal and,
 8    therefore, any N-Nitroso compound found would not likely occur in human in real
 9    world experiences. GSK asserted that “no mutagenic nitrosated product of ranitidine is
10    likely to be formed in man under any conceivable physiological conditions[.]”
11          52.    In 1983, the same year Zantac was approved in the U.S., seven
12    researchers from the University of Genoa published a study discussing the nitrosation
13    of ranitidine and its genotoxic effects (ability to harm DNA).15 The researchers
14    concluded “it appears that reaction of ranitidine with excess sodium nitrite under acid
15    conditions gives rise to a nitroso-derivative (or derivatives) [like NDMA] capable of
16    inducing DNA damage in mammalian cells. … These findings are consistent with
17    those of De Flora, who showed that preincubation of ranitidine with excess nitrite in
18    human gastric juice resulted in mutagenic effects[.]”
19          53.    Then, again in 1983, Dr. de Flora, along with four other researchers,
20    published the complete findings.16 The results “confirm our preliminary findings on
21    the formation of genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the
22    authors noted that, “ the widespread clinical use [of ranitidine] and the possibility of a
23    long-term maintenance therapy suggest the prudent adoption of some simple measures,
24
25    14
         Brittain, et al., The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).
26    15
         Maura, et al., DNA Damage Induced by Nitrosated Ranitidine in Cultured
27      Mammalian Cells, 18 TOX. LTTRS. 97-102 (1983).
      16
         De Flora, et al., Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260
28      (1983).
                                                14
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 15 of 46 Page ID #:15




 1    such as a diet low in nitrates and nitrites or the prescription of these anti-ulcer drugs at
 2    a suitable interval from meals … Ascorbic acid has been proposed as an inhibitor of
 3    nitrosation combined with nitrosatable drugs and appears to block efficiently the
 4    formation of mutagenic derivatives from . . . ranitidine.” Id.
 5          54.    The high instability of the ranitidine molecule was elucidated in scientific
 6    studies investigating ranitidine as a source of NDMA in drinking water and specific
 7    mechanisms for the breakdown of ranitidine were proposed.17 These studies
 8    underscore the instability of the NDMA group on the ranitidine molecule and its ability
 9    to form NDMA in the environment of water treatment plants which supply many
10    American cities with water.
11          55.    These studies did not appreciate the full extent of NDMA formation risk
12    from ranitidine; specifically, the added danger of this drug having not only a labile
13    DMA group but also a readily available nitroso source in its nitrite group on the
14    opposite terminus of the molecule. Recent testing of NDMA levels in ranitidine
15    batches are so high that the nitroso for NDMA likely comes from no other source than
16    the ranitidine molecule itself.
17          56.    Valisure, LLC is an online pharmacy that also runs an analytical
18    laboratory that is ISO 17025 accredited by the International Organization for
19    Standardization (“ISO”) – an accreditation recognizing the laboratories technical
20    competence for regulatory. Valisure’s mission is to help ensure the safety, quality, and
21    consistency of medications and supplements in the market. In response to rising
22    concerns about counterfeit medications, generics, and overseas manufacturing,
23    Valisure developed proprietary analytical technologies that it uses in addition to FDA
24    standard assays to test every batch of every medication it dispenses.
25          57.    As part of its testing of Zantac, and other ranitidine products, in every lot
26
27    17
       Le Roux, et al., NDMA Formation by Chloramination of Ranitidine: Kinetics and
28     Mechanism, 46 Environ. Sci. Technol. 20, 11095-11103 (2012).
                                                15
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 16 of 46 Page ID #:16




 1    tested, Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025
 2    accredited laboratory used FDA recommended GC/MS headspace analysis method
 3    FY19-005-DPA8 for the determination of NDMA levels. As per the FDA protocol,
 4    this method was validated to a lower limit of detection of 25 ng.18 The results of
 5    Valisure’s testing show levels of NDMA well above 2 million ng per 150 mg Zantac
 6    tablet, shown below in Table 1.
 7         Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
           Protocol
 8
           150 mg Tablets or equivalent          Lot #              NDMA per tablet (ng)
 9
10         Reference Powder*                     125619             2,472,531
           Zantac, Brand OTC                     18M498M            2,511,469
11
           Zantac (mint), Brand OTC              18H546             2,834,798
12
           Wal-Zan, Walgreens                    79L800819A         2,444,046
13
           Wal-Zan (mint), Walgreens             8ME2640            2,635,006
14
           Ranitidine, CVS                       9BE2773            2,520,311
15
           Zantac (mint), CVS                    9AE2864            3,267,968
16
           Ranitidine, Equate                    9BE2772            2,479,872
17         Ranitidine (mint), Equate             8ME2642            2,805,259
18         Ranitidine, Strides                   77024060A          2,951,649
19
20           58.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg
21    Zantac tablet. Considering the FDA’s permissible limit is 96 ng, this would put the
22    level of NDMA at 28,000 times the legal limit. In terms of smoking, a person would
23    need to smoke at least 6,200 cigarettes to achieve the same levels of NDMA found in
24    one 150 mg dose of Zantac.
25
26
      18
27      US Food and Drug Administration. (updated 01/25/2019). Combined N-
       Nitrosodimethlyamine (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity
28     Assay, FY19-005-DPA-S.
                                               16
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 17 of 46 Page ID #:17




 1           59.     Valisure, however, was concerned that the extremely high levels of
 2    NDMA observed in its testing were a product of the modest oven heating parameter of
 3    130 °C in the FDA recommended GC/MS protocol. So, Valisure developed a low
 4    temperature GC/MS method that could still detect NDMA but would only subject
 5    samples to 37 °C, the average temperature of the human body. This method was
 6    validated to a lower limit of detection of 100 ng.
 7           60.     Valisure tested ranitidine tablets by themselves and in conditions
 8    simulating the human stomach. Industry standard “Simulated Gastric Fluid” (“SGF”
 9    50 mM potassium chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g
10    pepsin per liter) and “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50
11    mM potassium phosphate monobasic adjusted to pH 6.8 with hydrochloric acid and
12    sodium hydroxide) were used alone and in combination with various concentrations of
13    nitrite, which is commonly ingested in foods like processed meats and is elevated in
14    the stomach by antacid drugs.
15           61.     Indeed, Zantac was specifically advertised to be used when consuming
16    foods containing high levels of nitrates, like tacos, pizza, etc.19
17           62.     The results of Valisure’s tests on ranitidine tablets in biologically relevant
18    conditions demonstrate significant NDMA formation under simulated gastric
19    conditions with nitrite present (see Table 2).
20         Table 2 – Valisure Biologically relevant tests for NDMA formation
21         Ranitidine Tablet Studies                NDMA (ng/mL)            NDMA per tablet (ng)
22         Tablet without Solvent                   Not Detected            Not Detected
23         Tablet                                   Not Detected            Not Detected
24         Simulated Gastric Fluid (“SGF”)          Not Detected            Not Detected
           Simulated Intestinal Fluid               Not Detected            Not Detected
25
26
      19
27      See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
       https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
28     https://youtu.be/qvh9gyWqQns.
                                                 17
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 18 of 46 Page ID #:18




 1        SGF with 10 mM Sodium Nitrite           Not Detected           Not Detected
 2        SGF with 25 mM Sodium Nitrite           236                    23,600
          SGF with 50 mM Sodium Nitrite           3,045                  304,500
 3
 4
            63.    Under biologically relevant conditions, when nitrites are present,
 5
      staggeringly high levels of NDMA are found in one dose of 150 mg Zantac, ranging
 6
      between 245 and 3,100 times above the FDA-allowable limit. In terms of smoking,
 7
      one would need to smoke over 500 cigarettes to achieve the same levels of NDMA
 8
      found in one dose of 150 mg Zantac at the 25 ng level (over 7,000 for the 50 μg level).
 9
            64.    Antacid drugs are known to increase stomach pH and thereby increase the
10
      growth of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is
11
      well known and even present in the warning labels of antacids like Prevacid
12
      (lansoprazole) and was specifically studied with ranitidine in the original approval of
13
      the drug. Thus, higher levels of nitrites in patients regularly taking Zantac would be
14
      expected.
15
            65.    In fact, NDMA formation in the stomach has been a concern for many
16
      years and specifically ranitidine has been implicated as a cause of NDMA formation
17
      by multiple research groups, including those at Stanford University.
18
            66.    Existing research shows that ranitidine interacts with nitrites and acids in
19
      the chemical environment of the human stomach to form NDMA. In vitro tests
20
      demonstrate that when ranitidine undergoes “nitrosation” (the process of a compound
21
      being converted into nitroso derivatives) by interacting with gastric fluids in the human
22
      stomach, the by-product created is DMA – which is an amine present in ranitidine
23
      itself. When DMA is released, it can be nitrosated even further to form NDMA, a
24
      secondary N-nitrosamine.
25
            67.    Moreover, in addition to the gastric fluid mechanisms investigated in the
26
      scientific literature, Valisure identified a possible enzymatic mechanism for the
27
      liberation of ranitidine’s DMA group via the human enzyme dimethylarginine
28
                                                18
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 19 of 46 Page ID #:19




 1    dimethylaminohydrolase (“DDAH”), which can occur in other tissues and organs
 2    separate from the stomach.
 3          68.    Liberated DMA can lead to the formation of NDMA when exposed to
 4    nitrite present on the ranitidine molecule, nitrite freely circulating in the body, or other
 5    potential pathways, particularly in weak acidic conditions such as that in the kidney or
 6    bladder. The original scientific paper detailing the discovery of the DDAH enzyme in
 7    1989 specifically comments on the propensity of DMA to form NDMA: “This report
 8    also provides a useful knowledge for an understanding of the endogenous source of
 9    dimethylamine as a precursor of a potent carcinogen, dimethylnitrosamine
10    [NDMA].”20
11          69.    In Figure 2, below, computational modelling demonstrates that ranitidine
12    (shown in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in
13    grey) in a manner similar to the natural substrate of DDAH-1 known as asymmetric
14    dimethylarginine (“ADMA,” shown in blue).
15
16
17
18
19
20
21
22
23
24
25
26
      20
27      Ogawa, et al., Purification and properties of a new enzyme, NG, NG-
       dimethylarginine dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17,
28     10205-10209 (1989).
                                                19
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 20 of 46 Page ID #:20




 1          Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1
 2                                          Enzyme
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            70.   These results indicate that the enzyme DDAH-1 increases formation of
17
      NDMA in the human body when ranitidine is present; therefore, the expression of the
18
      DDAH-1 gene is useful for identifying organs most susceptible to this action.
19
            71.   Figure 3 below, derived from the National Center for Biotechnology
20
      Information, illustrates the expression of the DDAH-1 gene in various tissues in the
21
      human body.
22
23
24
25
26
27
28
                                              20
                                           COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 21 of 46 Page ID #:21




 1
                  Figure 3 – Expression levels of DDAH-1 enzyme by Organ
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          72.    DDAH-1 is most strongly expressed in the kidneys but also broadly
14    distributed throughout the body, such as in the liver, prostate, stomach, bladder, brain,
15    colon, and prostate. This offers both a general mechanism for NDMA formation in the
16    human body from ranitidine and specifically raises concern for the effects of NDMA
17    on numerous organs, including the bladder.
18          73.    In addition to the aforementioned in vitro studies that suggest a strong
19    connection between ranitidine and NDMA formation, in vivo clinical studies in living
20    animals add further weight to concern over this action and overall potential
21    carcinogenicity. A study published in the journal Carcinogenesis in 1983 titled
22    “Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite”
23    specifically suspected the carcinogenic nature of ranitidine in combination with nitrite.
24    The authors of this study concluded: “Our experimental findings have shown that
25    simultaneous oral administration in rats of high doses of ranitidine and NaNO2 [nitrite]
26
27
28
                                               21
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 22 of 46 Page ID #:22




 1    can produce DNA fragmentation either in liver or in gastric mucosa.”21
 2          74.    The human data, although limited at this point, is even more concerning.
 3    A study completed and published in 2016 by Stanford University observed that healthy
 4    individuals, both male and female, who ingested Zantac 150 mg tablets produced
 5    roughly 400 times elevated amounts of NDMA in their urine (over 47,000 ng) in the
 6    proceeding 24 hours after ingestion.22
 7          75.    Likely due to the perceived high safety profile of ranitidine, very few
 8    epidemiological studies have been conducted on this drug.
 9          76.    A 2004 study published by the National Cancer Institute investigated 414
10    cases of peptic ulcer disease reported in 1986 and followed the individual cases for 14
11    years.23 One of the variables investigated by the authors was the patients’ consumption
12    of a prescription antacid, either Tagamet (cimetidine) or Zantac (ranitidine). The
13    authors concluded that “[r]ecent use of ulcer treatment medication (Tagamet and
14    Zantac) was also related to the risk of bladder cancer, and this association was
15    independent of the elevated risk observed with gastric ulcers.” Specifically, the authors
16    note that “N-Nitrosamines are known carcinogens, and nitrate ingestion has been
17    related to bladder cancer risk.” NDMA is among the most common of the N-
18    Nitrosamines.
19          77.    A 1982 clinical study in rats compared ranitidine and cimetidine exposure
20    in combination with nitrite. When investigating DNA fragmentation in the rats’ livers,
21    no effect was observed for cimetidine administered with nitrite, but ranitidine
22
23
      21
24       Brambilla, et al., Genotoxic effects in rodents given high oral doses of ranitidine and
        sodium nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
25    22
         Zeng, et al., Oral intake of ranitidine increases urinary excretion of N-
26      nitrosodimethylamine, 37 CARCINOGENESIS 625-634 (2016).
      23
27       Michaud, et al., Peptic ulcer disease and the risk of bladder cancer in a prospective
        study of male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-
28      254 (2004).
                                               22
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 23 of 46 Page ID #:23




 1    administered with nitrite resulted in a significant DNA fragmentation.24
 2          78.     Investigators at Memorial Sloan Kettering Cancer Center are actively
 3    studying ranitidine to evaluate the extent of the public health implications of these
 4    findings. Regarding ranitidine, one of the investigators commented: “A potential link
 5    between NDMA and ranitidine is concerning, particularly considering the widespread
 6    use of this medication. Given the known carcinogenic potential of NDMA, this finding
 7    may have significant public health implications[.]”25
 8    IV.   Defendants Knew of the NDMA Defect but Failed to Warn or Test
 9          79.     During the time that Defendants manufactured and sold Zantac in the
10    United States, the weight of scientific evidence showed that Zantac exposed users to
11    unsafe levels of NDMA. Defendants failed to disclose this risk to consumers on the
12    drug’s label—or through any other means—and Defendants failed to report these risks
13    to the FDA.
14          80.     Going back as far as 1981, two years before Zantac entered the market,
15    research showed elevated rates of NDMA, when properly tested. This was known or
16    should have been known by Defendants.
17          81.     Defendants concealed the Zantac–NDMA link from consumers in part by
18    not reporting it to the FDA, which relies on drug manufacturers (or others, such as
19    those who submit citizen petitions) to bring new information about an approved drug
20    like Zantac to the agency’s attention.
21          82.     Manufacturers of an approved drug are required by regulation to submit
22    an annual report to the FDA containing, among other things, new information
23    regarding the drug’s safety pursuant to 21 C.F.R. § 314.81(b)(2):
24
25    24
         Brambilla, et al., Genotoxic Effects of Drugs: Experimental Findings Concerning
26      Some Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS
27      (1982).
      25
         Valisure Citizen Petition, see https://www.valisure.com/wp-
28      content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-v4.12.pdf
                                                  23
                                               COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 24 of 46 Page ID #:24




 1                 The report is required to contain . . . [a] brief summary of significant new
                   information from the previous year that might affect the safety, effectiveness, or
 2                 labeling of the drug product. The report is also required to contain a brief
                   description of actions the applicant has taken or intends to take as a result of this
 3
                   new information, for example, submit a labeling supplement, add a warning to
 4                 the labeling, or initiate a new study.

 5          83.    “The manufacturer’s annual report also must contain copies of
 6    unpublished reports and summaries of published reports of new toxicological findings
 7    in animal studies and in vitro studies (e.g., mutagenicity) conducted by, or otherwise
 8    obtained by, the [manufacturer] concerning the ingredients in the drug product.” 21
 9    C.F.R. § 314.81(b)(2)(v).
10          84.    Defendants ignored these regulations and, disregarding the scientific
11    evidence available to them, did not report to the FDA significant new information
12    affecting the safety or labeling of Zantac.
13          85.    Defendants never provided the relevant studies to the FDA, nor did they
14    present to the FDA with a proposed disclosure noting the link between ranitidine and
15    NDMA.
16          86.    In a 1981 study published by GSK, the originator of the ranitidine
17    molecule, the metabolites of ranitidine in urine were studied using liquid
18    chromatography.26 Many metabolites were listed, though there is no indication that
19    NDMA was looked for. Plaintiff believe this was intentional—a gambit by the
20    manufacturer to avoid detecting a carcinogen in their product.
21          87.    Indeed, in that same year, Dr. de Flora published a note in the Lancet
22    discussing the results of his experiments showing that ranitidine was turning into
23    mutagenic N-nitroso compounds, of which NDMA is one, in human gastric fluid when
24    accompanied by nitrites – a substance commonly found in food and in the body. The
25
26
      26
27      Carey, et al., Determination of ranitidine and its metabolites in human urine by
       reversed-phase ion-pair high-performance liquid chromatography, 255 J.
28     CHROMATOGRAPHY B: BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).
                                                    24
                                                 COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 25 of 46 Page ID #:25




 1    Defendants were aware of this as GSK specifically responded to the note and
 2    attempted to discredit it. Notwithstanding this legal risk signal, GSK did not test for
 3    this alarming cancer risk, and it did so intentionally.
 4            88.    By 1987, after numerous studies raised concerns over ranitidine and
 5    cancerous nitroso compounds (discussed previously), GSK published a clinical study
 6    specifically investigating gastric contents in human patients and N-nitroso
 7    compounds.27 This study specifically indicated that there were no elevated levels of N-
 8    nitroso compounds (of which NDMA is one). However, the study was rigged to fail.
 9    It used an analytical system called a “nitrogen oxide assay” for the determination of N-
10    nitrosamines, which was developed for analyzing food and is a detection method that
11    indirectly and non-specifically measures N-nitrosamines. Furthermore, in addition to
12    this approach being less accurate, GSK also removed all gastric samples that contained
13    ranitidine out of concern that samples with ranitidine would contain “high
14    concentrations of N-nitroso compounds being recorded.” So, without the chemical
15    being present in any sample, any degradation into NDMA could not, by design, be
16    observed. Again, this spurious test was intentional and designed to mask any potential
17    cancer risk.
18            89.    In fact, on information and belief, none of the Defendants never used a
19    mass spectrometry assay to test for the presence of nitrosamines in any of the studies
20    and trials they did in connection with their trials associated with the ranitidine NDA.
21    That is because when using mass spectrometry, it requires heating of up to 130 degrees
22    Celsius, which can result in excessive amounts of nitrosamines being formed. Had the
23    Defendants used a mass spectrometry assay, it would have revealed in the finding of
24    large amounts of NDMA, and the FDA would never have approved Zantac as being
25    safe.
26
27    27
        Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal
28     vagotomy on gastric contents, 6 GUT. Vol. 28, 726-738 (1987).
                                                25
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 26 of 46 Page ID #:26




 1          90.    There are multiple alternatives to Zantac that do not pose the same risk,
 2    such as Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec),
 3    Esomeprazole (Nexium), and Lansoprazole (Prevacid).
 4    V.    Plaintiff-Specific Allegations
 5          91.    Plaintiff began using prescription brand name Zantac in 2013 and
 6    continued to use it through 2019. He took 150-300 mg every day.
 7          92.    In April 2019, Plaintiff was diagnosed with prostate, colon, and lung
 8    cancer.
 9          93.    Based on prevailing scientific evidence, exposure to Zantac (and the
10    attendant NDMA) can cause prostate, colon, and lung cancer in humans.
11          94.    Plaintiff’s cancer was caused by ingestion of Zantac.
12          95.    Had any Defendant warned Plaintiff that Zantac could lead to exposure to
13    NDMA or, in turn, cancer, Plaintiff would not have taken Zantac.
14          96.    Plaintiff did not learn of the link between cancer and Zantac exposure
15    until September 2019, when he learned that Zantac contained high levels of NDMA in
16    an online article.
17    VI.   Exemplary / Punitive Damages Allegations
18          97.    Defendants’ conduct as alleged herein was done with reckless disregard
19    for human life, oppression, and malice. Defendants were fully aware of the safety
20    risks of Zantac, particularly the carcinogenic potential of Zantac as it transforms into
21    NDMA within the chemical environment of the human body. Nonetheless, Defendants
22    deliberately crafted their label, marketing, and promotion to mislead consumers.
23          98.    This was not done by accident or through some justifiable negligence.
24    Rather, Defendants knew that it could turn a profit by convincing consumers that
25    Zantac was harmless to humans, and that full disclosure of the true risks of Zantac
26    would limit the amount of money Defendants would make selling Zantac. Defendants’
27    object was accomplished not only through their misleading label, but through a
28    comprehensive scheme of selective misleading research and testing, false advertising,
                                                26
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 27 of 46 Page ID #:27




 1    and deceptive omissions as more fully alleged throughout this pleading. Plaintiff was
 2    denied the right to make an informed decision about whether to purchase and use
 3    Zantac, knowing the full risks attendant to that use. Such conduct was done with
 4    conscious disregard of Plaintiff’s rights.
 5          99.    Accordingly, Plaintiff requests punitive damages against Defendants for
 6    the harms caused to Plaintiff.
 7                                     CAUSES OF ACTION
 8                      COUNT I: STRICT LIABILITY – DESIGN DEFECT
 9          100. Plaintiff incorporates by reference each allegation set forth in preceding
10    paragraphs as if fully stated herein.
11          101. Plaintiff brings this strict liability claim against Defendants for defective
12    design.
13          102. At all relevant times, Defendants engaged in the business of testing,
14    developing, designing, manufacturing, marketing, selling, distributing, and promoting
15    Zantac products, which are defective and unreasonably dangerous to consumers,
16    including Plaintiff, thereby placing Zantac products into the stream of commerce.
17    These actions were under the ultimate control and supervision of Defendants. At all
18    relevant times, Defendants designed, researched, developed, manufactured, produced,
19    tested, assembled, labeled, advertised, promoted, marketed, sold, and distributed the
20    Zantac products used by Plaintiff, as described herein.
21          103. At all relevant times, Defendants’ Zantac products were manufactured,
22    designed, and labeled in an unsafe, defective, and inherently dangerous manner that
23    was dangerous for use by or exposure to the public, including Plaintiff.
24          104. At all relevant times, Defendants’ Zantac products reached the intended
25    consumers, handlers, and users or other persons coming into contact with these
26    products within this judicial district and throughout the United States, including
27    Plaintiff, without substantial change in their condition as designed, manufactured, sold,
28    distributed, labeled, and marketed by Defendants. At all relevant times, Defendants
                                                 27
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 28 of 46 Page ID #:28




 1    registered, researched, manufactured, distributed, marketed, and sold Zantac products
 2    within this judicial district and aimed at a consumer market within this judicial district.
 3    Defendants were at all relevant times involved in the retail and promotion of Zantac
 4    products marketed and sold in this judicial district.
 5          105. Defendants’ Zantac products, as researched, tested, developed, designed,
 6    licensed, manufactured, packaged, labeled, distributed, sold, and marketed by
 7    Defendants were defective in design and formulation in that, when they left the control
 8    of Defendants’ manufacturers and/or suppliers, they were unreasonably dangerous and
 9    dangerous to an extent beyond that which an ordinary consumer would contemplate.
10          106. Defendants’ Zantac products, as researched, tested, developed, designed,
11    licensed, manufactured, packaged, labeled, distributed, sold, and marketed by
12    Defendants were defective in design and formulation in that, when they left the hands
13    of Defendants’ manufacturers and/or suppliers, the foreseeable risks exceeded the
14    alleged benefits associated with their design and formulation.
15          107. At all relevant times, Defendants knew or had reason to know that Zantac
16    products were defective and were inherently dangerous and unsafe when used in the
17    manner instructed and provided by Defendants.
18          108. Therefore, at all relevant times, Defendants’ Zantac products, as
19    researched, tested, developed, designed, registered, licensed, manufactured, packaged,
20    labeled, distributed, sold, and marketed by Defendants were defective in design and
21    formulation, in one or more of the following ways:
22              a. When placed in the stream of commerce, Defendants’ Zantac products
23                 were defective in design and formulation, and, consequently, dangerous to
24                 an extent beyond that
25                 which an ordinary consumer would contemplate;
26              b. When placed in the stream of commerce, Defendants’ Zantac products
27                 were unreasonably dangerous in that they were hazardous and posed a
28
                                                28
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 29 of 46 Page ID #:29




 1                 grave risk of cancer and other serious illnesses when used in a reasonably
 2                 anticipated manner;
 3              c. When placed in the stream of commerce, Defendants’ Zantac products
 4                 contained unreasonably dangerous design defects and were not reasonably
 5                 safe when used in a reasonably anticipated or intended manner;
 6              d. Defendants did not sufficiently test, investigate, or study their Zantac
 7                 products and, specifically, the ability for Zantac to transform into the
 8                 carcinogenic compound NDMA within the human body;
 9              e. Exposure to Zantac products presents a risk of harmful side effects that
10                 outweigh any potential utility stemming from the use of the drug;
11              f. Defendants knew or should have known at the time of marketing Zantac
12                 products that exposure to Zantac could result in cancer and other severe
13                 illnesses and injuries;
14              g. Defendants did not conduct adequate post-marketing surveillance of their
15                 Zantac products; and
16              h. Defendants could have employed safer alternative designs and
17                 formulations.
18          109. Plaintiff used and was exposed to Defendants’ Zantac products without
19    knowledge of Zantac’s dangerous characteristics.
20          110. At all times relevant to this litigation, Plaintiff used and/or was exposed to
21    the use of Defendants’ Zantac products in an intended or reasonably foreseeable
22    manner without knowledge of Zantac’s dangerous characteristics.
23          111. Plaintiff could not reasonably have discovered the defects and risks
24    associated with Zantac products before or at the time of exposure due to the
25    Defendants’ suppression or obfuscation of scientific information linking Zantac to
26    cancer.
27          112. The harm caused by Defendants’ Zantac products far outweighed their
28    benefit, rendering Defendants’ product dangerous to an extent beyond that which an
                                                29
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 30 of 46 Page ID #:30




 1    ordinary consumer would contemplate. Defendants’ Zantac products were and are
 2    more dangerous than alternative products, and Defendants could have designed Zantac
 3    products to make them less dangerous. Indeed, at the time Defendants designed Zantac
 4    products, the state of the industry’s scientific knowledge was such that a less risky
 5    design or formulation was attainable.
 6          113. At the time Zantac products left Defendants’ control, there was a
 7    practical, technically feasible, and safer alternative design that would have prevented
 8    the harm without substantially impairing the reasonably anticipated or intended
 9    function of Defendants’ Zantac products. For example, the Defendants could have
10    added ascorbic acid (Vitamin C) to each dose of Zantac, which is known to scavenge
11    nitrites and reduce the ability of the body to recombine ranitidine into NDMA.28
12          114. Defendants’ defective design of Zantac products was willful, wanton,
13    malicious, and conducted with reckless disregard for the health and safety of users of
14    the Zantac products, including Plaintiff.
15          115. Therefore, as a result of the unreasonably dangerous condition of their
16    Zantac products, Defendants are strictly liable to Plaintiff.
17          116. The defects in Defendants’ Zantac products were substantial and
18    contributing factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct
19    and omissions, Plaintiff would not have sustained injuries.
20          117. Defendants’ conduct, as described above, was reckless. Defendants risked
21    the lives of consumers and users of their products, including Plaintiff, with knowledge
22    of the safety problems associated with Zantac products, and suppressed this knowledge
23
24
      28
        See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous
25
       formation of N nitrosodimethylamine and N-nitrosopiperidine in humans. 428
26     MUTAT. RES., FUNDAM. MOL. MECH. MUTAGEN. 353–361 (1999); Garland, et al.,
27     Urinary excretion of nitrosodimethylamine and nitrosoproline in humans:
       Interindividual and intraindividual differences and the effect of administered
28     ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).
                                                 30
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 31 of 46 Page ID #:31




 1    from the general public. Defendants made conscious decisions not to redesign, warn or
 2    inform the unsuspecting public. Defendants’ reckless conduct warrants an award of
 3    punitive damages.
 4            118. As a direct and proximate result of Defendants placing their defective
 5    Zantac products into the stream of commerce, and the resulting injuries, Plaintiff
 6    sustained pecuniary loss including general damages in a sum which exceeds the
 7    jurisdictional minimum of this Court.
 8            119. As a proximate result of Defendants placing their defective Zantac
 9    products into the stream of commerce, as alleged herein, there was a measurable and
10    significant interval of time during which Plaintiff has suffered great mental anguish
11    and other personal injury and damages.
12            120. As a proximate result of the Defendants placing their defective Zantac
13    products into the stream of commerce, as alleged herein, Plaintiff sustained loss of
14    income and/or loss of earning capacity.
15            121. WHEREFORE, Plaintiff respectfully requests this Court to enter
16    judgment in Plaintiff’s favor for compensatory and punitive damages, together with
17    interest, costs herein incurred, attorneys’ fees and all such other and further relief as
18    this Court deems just and proper.
19                 COUNT II: STRICT LIABILITY – FAILURE TO WARN
20            122. Plaintiff incorporates by reference each allegation set forth in preceding
21    paragraphs as if fully stated herein.
22            123. Plaintiff brings this strict liability claim against Defendants for failure to
23    warn.
24            124. At all relevant times, Defendants engaged in the business of testing,
25    developing, designing, manufacturing, marketing, selling, distributing, and promoting
26    Zantac products which are defective and unreasonably dangerous to consumers,
27    including Plaintiff, because they do not contain adequate warnings or instructions
28    concerning the dangerous characteristics of Zantac and NDMA. These actions were
                                                 31
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 32 of 46 Page ID #:32




 1    under the ultimate control and supervision of Defendants. At all relevant times,
 2    Defendants registered, researched, manufactured, distributed, marketed, and sold
 3    Zantac and other ranitidine formulations within this judicial district and aimed at a
 4    consumer market. Defendants were at all relevant times involved in the retail and
 5    promotion of Zantac products marketed and sold in in this judicial district.
 6          125. Defendants researched, developed, designed, tested, manufactured,
 7    inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into
 8    the stream of commerce their Zantac products, and in the course of same, directly
 9    advertised or marketed the products to consumers and end users, including Plaintiff,
10    and therefore had a duty to warn of the risks associated with the use of Zantac
11    products.
12          126. At all relevant times, Defendants had a duty to properly test, develop,
13    design, manufacture, inspect, package, label, market, promote, sell, distribute,
14    maintain, supply, provide proper warnings, and take such steps as necessary to ensure
15    their Zantac products did not cause users and consumers to suffer from unreasonable
16    and dangerous risks. Defendants had a continuing duty to warn Plaintiff of dangers
17    associated with Zantac. Defendants, as a manufacturer, seller, or distributor of
18    pharmaceutical medication, are held to the knowledge of an expert in the field.
19          127. At the time of manufacture, Defendants could have provided the warnings
20    or instructions regarding the full and complete risks of Zantac products because they
21    knew or should have known of the unreasonable risks of harm associated with the use
22    of and/or exposure to such products.
23          128. At all relevant times, Defendants failed and deliberately refused to
24    investigate, study, test, or promote the safety or to minimize the dangers to users and
25    consumers of their product and to those who would foreseeably use or be harmed by
26    Defendants’ Zantac products, including Plaintiff.
27          129. Even though Defendants knew or should have known that Zantac posed a
28    grave risk of harm, they failed to exercise reasonable care to warn of the dangerous
                                                32
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 33 of 46 Page ID #:33




 1    risks associated with use and exposure. The dangerous propensities of their products
 2    and the carcinogenic characteristics of NDMA as produced within the human body as a
 3    result of ingesting Zantac, as described above, were known to Defendants, or
 4    scientifically knowable to Defendants through appropriate research and testing by
 5    known methods, at the time they distributed, supplied or sold the product, and were not
 6    known to end users and consumers, such as Plaintiff.
 7          130. Defendants knew or should have known that their products created
 8    significant risks of serious bodily harm to consumers, as alleged herein, and
 9    Defendants failed to adequately warn consumers, i.e., the reasonably foreseeable users,
10    of the risks of exposure to their products. Defendants have wrongfully concealed
11    information concerning the dangerous nature of Zantac and the potential for ingested
12    Zantac to transform into the carcinogenic NDMA compound, and further, have made
13    false and/or misleading statements concerning the safety of Zantac products.
14          131. At all relevant times, Defendants’ Zantac products reached the intended
15    consumers, handlers, and users or other persons coming into contact with these
16    products within this judicial district and throughout the United States, including
17    Plaintiff, without substantial change in their condition as designed, manufactured, sold,
18    distributed, labeled, and marketed by Defendants.
19          132. Plaintiff was exposed to Defendants’ Zantac products without knowledge
20    of their dangerous characteristics.
21          133. At all relevant times, Plaintiff used and/or was exposed to the use of
22    Defendants’ Zantac products while using them for their intended or reasonably
23    foreseeable purposes, without knowledge of their dangerous characteristics.
24          134. Plaintiff could not have reasonably discovered the defects and risks
25    associated with Zantac products prior to or at the time of Plaintiff consuming Zantac.
26    Plaintiff relied upon the skill, superior knowledge, and judgment of Defendants to
27    know about and disclose serious health risks associated with using Defendants’
28    products.
                                               33
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 34 of 46 Page ID #:34




 1          135. Defendants knew or should have known that the minimal warnings
 2    disseminated with their Zantac products were inadequate, failed to communicate
 3    adequate information on the dangers and safe use/exposure, and failed to communicate
 4    warnings and instructions that were appropriate and adequate to render the products
 5    safe for their ordinary, intended and reasonably foreseeable uses.
 6          136. The information that Defendants did provide or communicate failed to
 7    contain relevant warnings, hazards, and precautions that would have enabled
 8    consumers such as Plaintiff to utilize the products safely and with adequate protection.
 9    Instead, Defendants disseminated information that was inaccurate, false, and
10    misleading, and which failed to communicate accurately or adequately the comparative
11    severity, duration, and extent of the risk of injuries with use of and/or exposure to
12    Zantac; continued to aggressively promote the efficacy of their products, even after
13    they knew or should have known of the unreasonable risks from use or exposure; and
14    concealed, downplayed, or otherwise suppressed, through aggressive marketing and
15    promotion, any information or research about the risks and dangers of ingesting
16    Zantac.
17          137. This alleged failure to warn is not limited to the information contained on
18    Zantac’s labeling. The Defendants were able, in accord with federal law, to comply
19    with relevant state law by disclosing the known risks associated with Zantac through
20    other non-labeling mediums, i.e., promotion, advertisements, public service
21    announcements, and/or public information sources. But the Defendants did not
22    disclose these known risks through any medium.
23          138. Defendants are liable to Plaintiff for injuries caused by their negligent or
24    willful failure, as described above, to provide adequate warnings or other clinically
25    relevant information and data regarding the appropriate use of their products and the
26    risks associated with the use of Zantac.
27          139. Had Defendants provided adequate warnings and instructions and
28    properly disclosed and disseminated the risks associated with their Zantac products,
                                                34
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 35 of 46 Page ID #:35




 1    Plaintiff could have avoided the risk of developing injuries and could have obtained or
 2    used alternative medication.
 3           140. As a direct and proximate result of Defendants placing defective Zantac
 4    products into the stream of commerce, Plaintiff was injured and has sustained
 5    pecuniary loss resulting and general damages in a sum exceeding the jurisdictional
 6    minimum of this Court.
 7           141. As a proximate result of Defendants placing defective Zantac products
 8    into the stream of commerce, as alleged herein, there was a measurable and significant
 9    interval of time during which Plaintiff suffered great mental anguish and other
10    personal injury and damages.
11           142. As a proximate result of Defendants placing defective Zantac products
12    into the stream of commerce, as alleged herein, Plaintiff sustained loss of income
13    and/or loss of earning capacity.
14           143. WHEREFORE, Plaintiff respectfully requests this Court to enter
15    judgment in Plaintiff’s favor for compensatory and punitive damages, together with
16    interest, costs herein incurred, attorneys’ fees and all such other and further relief as
17    this Court deems just and proper.
18                                 COUNT III: NEGLIGENCE
19           144. Plaintiff incorporates by reference each allegation set forth in preceding
20    paragraphs as if fully stated herein.
21           145. Defendants, directly or indirectly, caused Zantac products to be sold,
22    distributed, packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all
23    relevant times, Defendants registered, researched, manufactured, distributed, marketed,
24    and sold Zantac within this judicial district and aimed at a consumer market within this
25    district.
26           146. At all relevant times, Defendants had a duty to exercise reasonable care in
27    the design, research, manufacture, marketing, advertisement, supply, promotion,
28    packaging, sale, and distribution of Zantac products, including the duty to take all
                                                 35
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 36 of 46 Page ID #:36




 1    reasonable steps necessary to manufacture, promote, and/or sell a product that was not
 2    unreasonably dangerous to consumers and users of the product.
 3          147. At all relevant times, Defendants had a duty to exercise reasonable care in
 4    the marketing, advertisement, and sale of the Zantac products. Defendants’ duty of
 5    care owed to consumers and the general public included providing accurate, true, and
 6    correct information concerning the risks of using Zantac and appropriate, complete,
 7    and accurate warnings concerning the potential adverse effects of Zantac and, in
 8    particular, its ability to transform into the carcinogenic compound NDMA.
 9          148. At all relevant times, Defendants knew or, in the exercise of reasonable
10    care, should have known of the hazards and dangers of Zantac and, specifically, the
11    carcinogenic properties of NDMA when Zantac is ingested.
12          149. Accordingly, at all relevant times, Defendants knew or, in the exercise of
13    reasonable care, should have known that use of Zantac products could cause or be
14    associated with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk
15    of injury to the users of these products, including Plaintiff.
16          150. Defendants also knew or, in the exercise of reasonable care, should have
17    known that users and consumers of Zantac were unaware of the risks and the
18    magnitude of the risks associated with use of Zantac.
19          151. As such, Defendants breached their duty of reasonable care and failed to
20    exercise ordinary care in the design, research, development, manufacture, testing,
21    marketing, supply, promotion, advertisement, packaging, sale, and distribution of
22    Zantac products, in that Defendants manufactured and produced defective Zantac
23    which carries the potential to transform into the carcinogenic compound NDMA; knew
24    or had reason to know of the defects inherent in their products; knew or had reason to
25    know that a user’s or consumer’s use of the products created a significant risk of harm
26    and unreasonably dangerous side effects; and failed to prevent or adequately warn of
27    these risks and injuries. Indeed, Defendants deliberately refused to test Zantac
28    products because they knew that the chemical posed serious health risks to humans.
                                                36
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 37 of 46 Page ID #:37




 1          152. Defendants were negligent in their promotion of Zantac, outside of the
 2    labeling context, by failing to disclose material risk information as part of their
 3    promotion and marketing of Zantac, including the internet, television, print
 4    advertisements, etc. Nothing prevented Defendants from being honest in their
 5    promotional activities, and, in fact, Defendants had a duty to disclose the truth about
 6    the risks associated with Zantac in their promotional efforts, outside of the context of
 7    labeling.
 8          153. Despite their ability and means to investigate, study, and test the products
 9    and to provide adequate warnings, Defendants failed to do so. Indeed, Defendants
10    wrongfully concealed information and further made false and/or misleading statements
11    concerning the safety and use of Zantac.
12          154. Defendants’ negligence included:
13                a. Manufacturing, producing, promoting, formulating, creating, developing,
14                   designing, selling, and/or distributing Zantac products without thorough
15                   and adequate pre- and post-market testing;
16                b. Manufacturing, producing, promoting, formulating, creating, developing,
17                   designing, selling, and/or distributing Zantac while negligently and/or
18                   intentionally concealing and failing to disclose the results of trials, tests,
19                   and studies of Zantac and the carcinogenic potential of NDMA as created
20                   in the human body as a result of ingesting Zantac, and, consequently, the
21                   risk of serious harm associated with human use of Zantac;
22                c. Failing to undertake sufficient studies and conduct necessary tests to
23                   determine whether or not Zantac products were safe for their intended
24                   consumer use;
25                d. Failing to use reasonable and prudent care in the design, research,
26                   manufacture, and development of Zantac products so as to avoid the risk
27                   of serious harm associated with the prevalent use of Zantac products;
28
                                                  37
                                               COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 38 of 46 Page ID #:38




 1             e. Failing to design and manufacture Zantac products so as to ensure they
 2                were at least as safe and effective as other medications on the market
 3                intended to treat the same symptoms;
 4             f. Failing to provide adequate instructions, guidelines, and safety
 5                precautions to those persons Defendants could reasonably foresee would
 6                use Zantac products;
 7             g. Failing to disclose to Plaintiff, users/consumers, and the general public
 8                that use of Zantac presented severe risks of cancer and other grave
 9                illnesses;
10             h. Failing to warn Plaintiff, consumers, and the general public that the
11                product’s risk of harm was unreasonable and that there were safer and
12                effective alternative medications available to Plaintiff and other
13                consumers;
14             i. Systematically suppressing or downplaying contrary evidence about the
15                risks, incidence, and prevalence of the side effects of Zantac products;
16             j. Representing that their Zantac products were safe for their intended use
17                when, in fact, Defendants knew or should have known the products were
18                not safe for their intended purpose;
19             k. Declining to make or propose any changes to Zantac products’ labeling or
20                other promotional materials that would alert consumers and the general
21                public of the risks of Zantac;
22             l. Advertising, marketing, and recommending the use of the Zantac
23                products, while concealing and failing to disclose or warn of the dangers
24                known (by Defendants) to be associated with or caused by the use of or
25                exposure to Zantac;
26             m. Continuing to disseminate information to their consumers, which indicate
27                or imply that Defendants’ Zantac products are not unsafe for regular
28                consumer use; and
                                              38
                                           COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 39 of 46 Page ID #:39




 1               n. Continuing the manufacture and sale of their products with the knowledge
 2                  that the products were unreasonably unsafe and dangerous.
 3          155. Defendants knew and/or should have known that it was foreseeable
 4    consumers such as Plaintiff would suffer injuries as a result of Defendants’ failure to
 5    exercise ordinary care in the manufacturing, marketing, labeling, distribution, and sale
 6    of Zantac.
 7          156. Plaintiff did not know the nature and extent of the injuries that could
 8    result from the intended use of and/or exposure to Zantac.
 9          157. Defendants’ negligence was the proximate cause of Plaintiff’s injuries,
10    i.e., absent Defendants’ negligence, Plaintiff would not have developed cancer.
11          158. Defendants’ conduct, as described above, was reckless. Defendants
12    regularly risked the lives of consumers and users of their products, including Plaintiff,
13    with full knowledge of the dangers of their products. Defendants have made conscious
14    decisions not to redesign, re-label, warn, or inform the unsuspecting public, including
15    Plaintiff. Defendants’ reckless conduct therefore warrants an award of punitive
16    damages.
17          159. As a direct and proximate result of Defendants placing defective Zantac
18    products into the stream of commerce, Plaintiff was injured and has sustained
19    pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of
20    this Court.
21          160. As a proximate result of Defendants placing defective Zantac products
22    into the stream of commerce, as alleged herein, there was a measurable and significant
23    interval of time during which Plaintiff suffered great mental anguish and other
24    personal injury and damages.
25          161. As a proximate result of Defendants placing defective Zantac products
26    into the stream of commerce, as alleged herein, Plaintiff sustained a loss of income,
27    and loss of earning capacity.
28          162. WHEREFORE, Plaintiff respectfully requests this Court to enter
                                               39
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 40 of 46 Page ID #:40




 1    judgment in Plaintiff’s favor for compensatory and punitive damages, together with
 2    interest, costs herein incurred, attorneys’ fees and all such other and further relief as
 3    this Court deems just and proper.
 4                     COUNT IV: BREACH OF EXPRESS WARRANTIES
 5          163. Plaintiff incorporates by reference each allegation set forth in preceding
 6    paragraphs as if fully stated herein.
 7          164. At all relevant times, Defendants engaged in the business of testing,
 8    developing, designing, manufacturing, marketing, selling, distributing, and promoting
 9    Zantac products, which are defective and unreasonably dangerous to consumers,
10    including Plaintiff, thereby placing Zantac products into the stream of commerce.
11    These actions were under the ultimate control and supervision of Defendants.
12          165. Defendants had a duty to exercise reasonable care in the research,
13    development, design, testing, packaging, manufacture, inspection, labeling,
14    distributing, marketing, promotion, sale, and release of Zantac products, including a
15    duty to:
16               a. ensure that their products did not cause the user unreasonably dangerous
17                    side effects;
18               b. warn of dangerous and potentially fatal side effects; and
19               c. disclose adverse material facts, such as the true risks associated with the
20                    use of and exposure to Zantac, when making representations to consumers
21                    and the general public, including Plaintiff.
22          166. As alleged throughout this pleading, the ability of Defendants to properly
23    disclose those risks associated with Zantac is not limited to representations made on
24    the labeling.
25          167. At all relevant times, Defendants expressly represented and warranted to
26    the purchasers of their products, by and through statements made by Defendants in
27    labels, publications, package inserts, and other written materials intended for
28    consumers and the general public, that Zantac products were safe to human health and
                                                  40
                                               COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 41 of 46 Page ID #:41




 1    the environment, effective, fit, and proper for their intended use. Defendants
 2    advertised, labeled, marketed, and promoted Zantac products, representing the quality
 3    to consumers and the public in such a way as to induce their purchase or use, thereby
 4    making an express warranty that Zantac products would conform to the
 5    representations.
 6          168. These express representations include incomplete warnings and
 7    instructions that purport, but fail, to include the complete array of risks associated with
 8    use of and/or exposure to Zantac. Defendants knew and/or should have known that the
 9    risks expressly included in Zantac warnings and labels did not and do not accurately or
10    adequately set forth the risks of developing the serious injuries complained of herein.
11    Nevertheless, Defendants expressly represented that Zantac products were safe and
12    effective, that they were safe and effective for use by individuals such as the Plaintiff,
13    and/or that they were safe and effective as consumer medication.
14          169. The representations about Zantac, as set forth herein, contained or
15    constituted affirmations of fact or promises made by the seller to the buyer, which
16    related to the goods and became part of the basis of the bargain, creating an express
17    warranty that the goods would conform to the representations.
18          170. Defendants placed Zantac products into the stream of commerce for sale
19    and recommended their use to consumers and the public without adequately warning
20    of the true risks of developing the injuries associated with the use of Zantac.
21          171. Defendants breached these warranties because, among other things,
22    Zantac products were defective, dangerous, and unfit for use, did not contain labels
23    representing the true and adequate nature of the risks associated with their use, and
24    were not merchantable or safe for their intended, ordinary, and foreseeable use and
25    purpose. Specifically, Defendants breached the warranties in the following ways:
26              a. Defendants represented through their labeling, advertising, and marketing
27                 materials that Zantac products were safe, and intentionally withheld and
28                 concealed information about the risks of serious injury associated with use
                                                41
                                             COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 42 of 46 Page ID #:42




 1                 of Zantac and by expressly limiting the risks associated with use within
 2                 their warnings and labels; and
 3             b. Defendants represented that Zantac products were safe for use and
 4                 intentionally concealed information that demonstrated that Zantac, by
 5                 transforming into NDMA upon human ingestion, had carcinogenic
 6                 properties, and that Zantac products, therefore, were not safer than
 7                 alternatives available on the market.
 8          172. Plaintiff detrimentally relied on the express warranties and representations
 9    of Defendants concerning the safety and/or risk profile of Zantac in deciding to
10    purchase the product. Plaintiff reasonably relied upon Defendants to disclose known
11    defects, risks, dangers, and side effects of Zantac. Plaintiff would not have purchased
12    or used Zantac had Defendants properly disclosed the risks associated with the
13    product, either through advertising, labeling, or any other form of disclosure.
14          173. Defendants had sole access to material facts concerning the nature of the
15    risks associated with their Zantac products, as expressly stated within their warnings
16    and labels, and knew that consumers and users such as Plaintiff could not have
17    reasonably discovered that the risks expressly included in Zantac warnings and labels
18    were inadequate and inaccurate.
19          174. Plaintiff had no knowledge of the falsity or incompleteness of
20    Defendants’ statements and representations concerning Zantac.
21          175. Plaintiff used and/or was exposed to Zantac as researched, developed,
22    designed, tested, manufactured, inspected, labeled, distributed, packaged, marketed,
23    promoted, sold, or otherwise released into the stream of commerce by Defendants.
24          176. Had the warnings, labels, advertisements, or promotional material for
25    Zantac products accurately and adequately set forth the true risks associated with the
26    use of such products, including Plaintiff’s injuries, rather than expressly excluding
27    such information and warranting that the products were safe for their intended use,
28    Plaintiff could have avoided the injuries complained of herein.
                                               42
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 43 of 46 Page ID #:43




 1          177. As a direct and proximate result of Defendants’ breach of express
 2    warranty, Plaintiff has sustained pecuniary loss and general damages in a sum
 3    exceeding the jurisdictional minimum of this Court.
 4          178. As a proximate result of Defendants’ breach of express warranty, as
 5    alleged herein, there was a measurable and significant interval of time during which
 6    Plaintiff suffered great mental anguish and other personal injury and damages.
 7          179. As a proximate result of Defendants’ breach of express warranty, as
 8    alleged herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
 9          180. WHEREFORE, Plaintiff respectfully requests this Court to enter
10    judgment in Plaintiff’s favor for compensatory and punitive damages, together with
11    interest, costs herein incurred, attorneys’ fees, and all such other and further relief as
12    this Court deems just and proper.
13                   COUNT V: BREACH OF IMPLIED WARRANTIES
14          181. Plaintiff incorporates by reference every allegation set forth in preceding
15    paragraphs as if fully stated herein.
16          182. At all relevant times, Defendants engaged in the business of testing,
17    developing, designing, manufacturing, marketing, selling, distributing, and promoting
18    Zantac products, which were and are defective and unreasonably dangerous to
19    consumers, including Plaintiff, thereby placing Zantac products into the stream of
20    commerce.
21          183. Before the time Plaintiff used Zantac products, Defendants impliedly
22    warranted to their consumers, including Plaintiff, that Zantac products were of
23    merchantable quality and safe and fit for the use for which they were intended;
24    specifically, as consumer medication.
25          184. But Defendants failed to disclose that Zantac has dangerous propensities
26    when used as intended and that use of Zantac products carries an increased risk of
27    developing severe injuries, including Plaintiff’s injuries.
28          185. Plaintiff was an intended beneficiary of the implied warranties made by
                                                 43
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 44 of 46 Page ID #:44




 1    Defendants to purchasers of their Zantac products.
 2          186. The Zantac products were expected to reach and did in fact reach
 3    consumers and users, including Plaintiff, without substantial change in the condition in
 4    which they were manufactured and sold by Defendants.
 5          187. At all relevant times, Defendants were aware that consumers and users of
 6    their products, including Plaintiff, would use Zantac products as marketed by
 7    Defendants, which is to say that Plaintiff was a foreseeable user of Zantac.
 8          188. Defendants intended that Zantac products be used in the manner in which
 9    Plaintiff, in fact, used them and which Defendants impliedly warranted to be of
10    merchantable quality, safe, and fit for this use, even though Zantac was not adequately
11    tested or researched.
12          189. In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as
13    instructed and labeled and in the foreseeable manner intended, recommended,
14    promoted, and marketed by Defendants.
15          190. Plaintiff could not have reasonably discovered or known of the risks of
16    serious injury associated with Zantac.
17          191. Defendants breached their implied warranty to Plaintiff in that Zantac
18    products were not of merchantable quality, safe, or fit for their intended use, or
19    adequately tested. Zantac has dangerous propensities when used as intended and can
20    cause serious injuries, including those injuries complained of herein.
21          192. The harm caused by Defendants’ Zantac products far outweighed their
22    benefit, rendering the products more dangerous than an ordinary consumer or user
23    would expect and more dangerous than alternative products.
24          193. As a direct and proximate result of Defendants’ breach of implied
25    warranty, Plaintiff has sustained pecuniary loss and general damages in a sum
26    exceeding the jurisdictional minimum of this Court.
27          194. As a proximate result of the Defendants’ breach of implied warranty, as
28    alleged herein, there was a measurable and significant interval of time during which
                                               44
                                            COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 45 of 46 Page ID #:45




 1    Plaintiff suffered great mental anguish and other personal injury and damages.
 2          195. As a proximate result of Defendants’ breach of implied warranty, as
 3    alleged herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
 4          196. WHEREFORE, Plaintiff respectfully requests this Court to enter
 5    judgment in Plaintiff’s favor for compensatory and punitive damages, together with
 6    interest, costs herein incurred, attorneys’ fees and all such other and further relief as
 7    this Court deems just and proper.
 8                                    JURY TRIAL DEMAND
 9          197. Plaintiff demands a trial by jury on all the triable issues within this
10    pleading.
11                                    PRAYER FOR RELIEF
12          198. WHEREFORE, Plaintiff requests the Court to enter judgment in
13    Plaintiff’s favor and against the Defendants for:
14                 a.     actual or compensatory damages in such amount to be determined at
15                 trial and as provided by applicable law;
16                 b.     exemplary and punitive damages sufficient to punish and deter the
17                 Defendants and others from future wrongful practices;
18                 c.     pre-judgment and post-judgment interest;
19                 d.     costs including reasonable attorneys’ fees, court costs, and other
20                 litigation expenses; and
21                 e.     any other relief the Court may deem just and proper.
22
23
24
25
26
27
28
                                                 45
                                              COMPLAINT
     Case 2:19-cv-09666-ODW-KS Document 1 Filed 11/11/19 Page 46 of 46 Page ID #:46




 1    Dated: November 11, 2019           /s/ Jennifer A. Moore
 2                                       Jennifer A. Moore, Esq. (State Bar No. 206779)
                                         jennifer@moorelawgroup.com
 3                                       MOORE LAW GROUP, PLLC
 4                                       1473 South 4th Street
                                         Louisville, KY 40208
 5                                       Tel: (502) 717-4080
 6                                       Fax: (502) 717-4086
 7                                       Counsel for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           46
                                        COMPLAINT
